ORDER
It is ORDERED that the motion for leave is granted, and the matter is summarily remanded to the Appellate Division for acceleration consideration and disposition of the issues presented by the appeal, including but not limited to the issue whether a person may be subject to civil commitment as a “sexually violent predator” as defined by N.J.S.A. 30:4-27.26 while the appeal of the person’s criminal conviction is pending; and it is further
ORDERED that the civil commitment proceedings in respect of L.K. and the order admitting L.K. to bail shall be stayed pending the disposition of the appeal and until the further order of the Appellate Division.
Jurisdiction is not retained.